DETAILED ACTION
The RCE filed October 20, 2021 has been entered. Claims 1-20 are pending. Claims 1, 8 and 13 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2014/0133251).
Regarding independent claim 1, Takahashi et al. disclose a method, comprising: 
operating a memory cell to invert a data value (e.g., FIG. 1: DN) corresponding to a first operand for a logical operation (FIGS. 1-2: WO); 
performing the logical operation between the inverted data value (DN) and a data value (DT) corresponding to a second operand (SA0) stored in a storage location associated with a memory device (MC00 and MC10); and 
enabling a first transistor (YT0) associated with the storage location to write writing a result of the logical operation (DT, see FIG. 2 for logical operation) to the memory cell (MC00) and enabling a second transistor (YN0) associated with the storage location to write a complement of the logical operation (DN) to a different memory cell of the memory device (MC10) (see e.g., FIGS. 1-2 and accompanying disclosure).
Regarding claim 2, which depends from claim 1, Takahashi et al. disclose preserving the data value corresponding to the first operand subsequent to performing the logical operation (see e.g., FIG. 3 and accompanying disclosure).
Regarding claim 3, which depends from claim 1, Takahashi et al. disclose the storage location comprises a different memory cell that is different that the different memory cell associated with the memory device (see FIG. 1: MCs).
Regarding claim 4, which depends from claim 1, Takahashi et al. disclose the storage location comprises a sense amplifier associated with the memory device (FIG. 1: SA, latch type SA).
Regarding claim 6, which depends from claim 1, Takahashi et al. disclose transferring the complement of a result of the logical operation to at least one of the different memory cell associated with the memory device and a sense amplifier associated with the memory device (see FIG. 1).
Regarding claim 7, which depends from claim 1, Takahashi et al. disclose writing the result of the logical operation to a sense amplifier coupled to the memory cell (see FIG. 1: SA).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2014/0133251) in view of Tiwari (US 2016/0266899).
Regarding claim 5, Takahashi et al. teach the limitations of claim 1.
Takahashi et al. do not explicitly disclose shifting the result of the logical operation from a first sense amplifier associated with the memory device to a second sense amplifier associated with the memory device.
Tiwari teaches the deficiencies in FIG. 2A: SHIFT, and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Tiwari to the teaching of Takahashi et al. such that a method of a memory device, as taught by Takahashi et al., utilizes shifting logical operation with a memory cell, as taught by Tiwari, for the purpose of performing shifting operation, thereby performing a number of Boolean operations for a memory device.

Allowable Subject Matter

Claims 8-20 are allowed.

Response to Arguments
Applicant’s Arguments/Remarks with claim Amendment filed 10/20/2021, with respect to the rejection(s) of claims 1-20 under 35 USC 112 and 103 have been fully considered. 
Regarding claims under 35 USC 112, Applicant’s argument is persuasive. Accordingly, rejections under 35 USC 112(a) and 112(b) are withdrawn.
Regarding claims 8-20 under 35 USC 103, Applicant’s argument is persuasive. Accordingly, claims 8-20 are allowed.
Regarding claims 1-7, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SUNG IL CHO/Primary Examiner, Art Unit 2825